Citation Nr: 1416564	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for post traumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in November 2013 for further development.     

The April 2010 rating decision granted service connection for PTSD and granted a 50 percent disability rating.  The RO subsequently issued a March 2011 rating decision in which it increased the rating to 70 percent, effective September 1, 2009 (the date of the claim).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue in November 2013 so that the Veteran could undergo a VA examination to determine the current severity of the disability.  

The RO apparently scheduled the Veteran for a VA examination that was to take place in January 2014, and the Veteran failed to appear.  In its February 2014 supplemental statement of the case, the RO stated that "A review of your claims folder shows that the exam notification letter was sent to your last known address."  

In its March 2013 Informal Hearing Presentation, the Veteran's representative has pointed out that "The file does not show that the Veteran was ever sent notice of the VA examination requested on December 18."  

The Board notes that it cannot find any notice letter that was sent to the Veteran regarding his VA examination.  Consequently, the Board finds that the Veteran should be given another opportunity to undergo the necessary VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  The notice letter should be associated with the claims folder.  The claims file should be made available to the examiner and a thorough report of all relevant symptoms should be noted.  A Global Assessment of Functioning (GAF) score should be assigned.  The examiner should also indicate whether the Veteran's PTSD, without regard to any nonservice-connected disabilities, precludes him from securing and maintaining substantially gainful employment. 

2.   After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



